Citation Nr: 1104082	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-15 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a blood disorder, 
including as due to aggravation.

2.  Entitlement to service connection for a blood disorder, 
including as due to aggravation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2009 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran appeared before the undersigned Acting Veterans Law 
Judge at a Travel Board hearing in February 2010.  A transcript 
of which is of record. 

The reopened claim for service connection for a blood disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a 
blood disorder was denied by an unappealed rating decision in 
August 1988.  

2.  The evidence received since the August 1988 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a blood disorder and raises a 
reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The August 1988 rating decision which denied entitlement to 
service connection for a blood disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the final August 1988 determination 
denying the Veteran's claim of entitlement to service connection 
for a blood disorder is new and material, and the Veteran's claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  The Board has considered this legislation, but finds 
that, given the favorable action taken below; no discussion of 
the VCAA at this point is required.

New and Material Evidence

The record reflects that rating decisions in June 1972 and August 
1988 denied the Veteran's claim of entitlement to service 
connection for a blood disorder.  The RO sent notice of the 
decision to the Veteran at his last address of record.  The 
Veteran did not appeal that decision.  Therefore, the August 1988 
rating decision became final.  38 U.S.C.A. § 7105(c).  However, 
if new and material evidence is presented or secured with respect 
to a claim that has been disallowed the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  For the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A review of the statement of the case shows that the RO denied 
reopening the claim; however, the Board is not bound by the RO's 
actions.  The Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then the 
claim cannot be reopened.  Id.  Thus, the Board must initially 
determine whether there is new and material evidence to reopen 
the claim for service connection for a blood disorder.

The evidence of record at the time of the August 1988 rating 
decision consisted of the Veteran's statements, service treatment 
records, and post-service medical records.  In June 1972, the 
Veteran's claim was denied on the basis of the RO's determination 
that the Veteran did not have a disability under the law.  In 
August 1988, the Veteran's claim was denied as there was no 
evidence that his disorder was incurred or aggravated by service.  

The evidence submitted in support of reopening the claims 
includes more recent medical records that show that the Veteran 
had a blood disorder that was aggravated by service, along with 
the Veteran's testimony at a February 2010 Travel Board hearing, 
that his disorder was aggravated during service.  As the Board 
may not address the credibility of this evidence at this 
juncture, the Board finds that this evidence raises a reasonable 
possibility of substantiating the Veteran's claim.  See Justus v. 
Principi, supra.  As such, the evidence is new and material under 
the provisions of 38 C.F.R. § 3.156(a), and the claim is 
reopened.  


ORDER

New and material evidence has been submitted to reopen the 
Veteran's claim for service connection for a blood disorder.


REMAND

The Veteran's claim of service connection for a thrombocytopenia, 
including as due to aggravation, must be remanded for a VA 
medical examination and opinion to clarify whether the Veteran's 
disorder was aggravated during  his active service.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is required).

In this regard, the Board notes that a veteran is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  There is a notation on his entrance 
examination of "no pathologic bleeding" and he acknowledged 
that he "bled excessively after injury or tooth extraction."  
Additionally, the Veteran has submitted evidence that his 
thrombocytopenia existed prior to service.  A pre-existing 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  38 
U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

A VA medical opinion is necessary to determine if the Veteran's 
pre-existing blood disorder was aggravated by the Veteran's 
period of military service.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA medical 
examination, with an examiner who has reviewed 
his claims file.  After any necessary testing, 
the examiner should address whether the 
Veteran's claimed blood disorder clearly and 
unmistakably constitutes a hereditary 
disorder, or otherwise preexisted service.  If 
so, the examiner should address whether such 
preexisting disorder clearly and 
unmistakably preexisted service.  If not, the 
examiner should address whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that a current blood 
disorder was first manifest in service.  A 
complete rationale must be provided for all 
opinions and conclusions.

2.  Then, this claim should be readjudicated.  
If the determination remains unfavorable, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of the 
Case and given an opportunity to respond before 
this case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


